 

--------------------------------------------------------------------------------

Exhibit 10.2
 

 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL
(WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


Principal Amount: $[__________]
Issue Date: January 15, 2010



7% CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, SAVE THE WORLD AIR, INC., a Nevada corporation (hereinafter
called “Borrower”), hereby promises to pay to [                 ],
[                 ],  (the “Holder”) or its registered assigns or successors in
interest or order, without demand, the sum of [                     ]
($[           ]) (“Principal Amount”), with interest compounded quarterly at the
annual rate of seven percent (7%) on January 15, 2012 (the “Maturity Date”), if
not sooner paid.


This Note has been entered into pursuant to the terms of a Securities Purchase
Agreement between the Borrower, the Holder and certain other holders (the “Other
Holders”) of convertible promissory notes (the “Other Notes”) and Common Stock
Purchase Warrants, dated of even date herewith (the “Subscription Agreement”),
and shall be governed by the terms of such Subscription Agreement.  Unless
otherwise separately defined herein, all capitalized terms used in this Note
shall have the same meaning as is set forth in the Subscription Agreement.  The
following terms shall apply to this Note:


ARTICLE I


INTEREST


1.1.           Interest Rate.   Interest on this Note shall compound quarterly
and shall accrue at the annual rate of seven percent (7%).  Interest will be
payable commencing January 15, 2010 and on the last business day of each
calendar quarter thereafter and on the Maturity Date, accelerated or otherwise,
when the principal and remaining accrued but unpaid interest shall be due and
payable, or sooner as described below.  Interest will be payable in cash, or at
the election of the Borrower, and subject to Section 2.2, with shares of Common
Stock at a per share value equal to the Conversion Price set forth in Section
2.1.  Interest may be paid at the Company’s election in cash, registered Common
Stock or Common Stock immediately to the extent resellable pursuant to Rule 144
to the extent such share issuance is not limited by transfer or volume
restrictions.

 

--------------------------------------------------------------------------------

 



1.2.             Default Interest Rate.  Following the occurrence and during the
continuance of an Event of Default, which, if susceptible to cure is not cured
within the cure periods (if any) set forth in Article III, otherwise then from
the first date of such occurrence until cured, the annual interest rate on this
Note shall (subject to Section 4.7) be ten percent (10%), and be due on demand.


ARTICLE II


CONVERSION RIGHTS


           2.1.           Holder’s Conversion Rights.   Subject to Section 2.2,
for so long as this Note remains outstanding and not fully paid, the Holder
shall have the right, but not the obligation, to convert all or any portion of
the then aggregate outstanding Principal Amount of this Note, together with
interest, into shares of Common Stock, subject to the terms and conditions set
forth in this Article III, at the rate of $0.25 per share of Common Stock
(“Conversion Price”), as the same may be adjusted pursuant to this Note.  The
Holder may exercise such right by delivery to the Borrower of a written Notice
of Conversion pursuant to Section 2.3.


           2.2.           Conversion Limitation.   Neither Holder nor the
Borrower may convert on any date that amount of the Note Principal or interest
in connection with that number of shares of Common Stock which would be in
excess of the sum of (i) the number of shares of Common Stock beneficially owned
by the Holder and its affiliates on a Conversion Date, (ii) any Common Stock
issuable in connection with the unconverted portion of the Note, and (iii) the
number of shares of Common Stock issuable upon the conversion of the Note with
respect to which the determination of this provision is being made, which would
result in beneficial ownership by the Holder and its affiliates of more than
4.99% of the outstanding shares of Common Stock of the Borrower on such
Conversion Date.  For the purposes of the provision to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and Regulation 13d-3
thereunder.  Subject to the foregoing, the Holder shall not be limited to
aggregate conversions of only 4.99% and aggregate conversion by the Holder may
exceed 4.99%.  The Holder shall have the authority and obligation to determine
whether the restriction contained in this Section 2.2 will limit any conversion
hereunder and to the extent that the Holder determines that the limitation
contained in this Section applies, the determination of which portion of the
Notes are convertible shall be the responsibility and obligation of the
Holder.  The Holder may waive the conversion limitation described in this
Section 2.2, in whole or in part, upon and effective after 61 days prior written
notice to the Borrower to increase such percentage to up to 9.99%.  Once a
Holder has waived this limitation, the same shall be deemed waived for all other
future conversions, warrant exercises, or share issuances by the Holder.


           2.3.           Mechanics of Holder’s Conversion.


 (a)           In the event that the Holder elects to convert any amounts
outstanding under this Note into Common Stock, the Holder shall give notice of
such election by delivering an executed and completed notice of conversion (a
“Notice of Conversion”) to the Borrower, which Notice of Conversion shall
provide a breakdown in reasonable detail of the Principal Amount, accrued
interest and amounts being converted.  The original Note is not required to be
surrendered to the Borrower until all sums due under the Note have been
paid.  On each Conversion Date (as hereinafter defined) and in accordance with
its Notice of Conversion, the Holder shall make the appropriate reduction to the
Principal Amount, accrued interest and fees as entered in its records.  Each
date on which a Notice of Conversion is delivered or telecopied to the Borrower
in accordance with the provisions hereof shall be deemed a “Conversion Date.”  A
form of Notice of Conversion to be employed by the Holder is annexed hereto as
Exhibit A.

 
2

--------------------------------------------------------------------------------

 



(b)           Pursuant to the terms of a Notice of Conversion, the Borrower will
issue instructions to the transfer agent accompanied by an opinion of counsel
(if so required by the Borrower’s transfer agent), to issue the Conversion
Shares as provided in the Subscription Agreement.


           2.4.           Adjustments to Conversion Price.


(a)           The number of shares of Common Stock to be issued upon each
conversion of this Note pursuant to this Article II shall be determined by
dividing that portion of the Principal Amount and interest and fees to be
converted, if any, by the then applicable Conversion Price.  Notwithstanding the
foregoing, in the event that any principal or interest is applied towards an
investment in a Follow On Offering, the principal and interest shall entitle the
Holder converting the same to the securities offered in such Follow On Offering
at the same price offered to other investors therein as provided in the
Subscription Agreement.


(b)           The Conversion Price and number and kind of shares or other
securities to be issued upon conversion shall be subject to adjustment from time
to time as described in the Subscription Agreement and upon the happening of
certain events while this conversion right remains outstanding, as follows:


A.           Merger, Sale of Assets, etc.  If (A) the Company effects any merger
or  consolidation of the Company with or into another entity, (B) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions,  (C) any tender offer or exchange offer (whether by the
Company or another entity) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, (D) the Company consummates a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with one or more persons or
entities whereby such other persons or entities acquire more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by such other persons or entities making or party to, or associated or
affiliated with the other persons or entities making or party to, such stock
purchase agreement or other business combination), (E) any "person" or "group"
(as these terms are used for purposes of Sections 13(d) and 14(d) of the 1934
Act) is or shall become the "beneficial owner" (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of 50% of the aggregate Common Stock of
the Company (other than through open market purchases), or (F) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
"Fundamental  Transaction"), this Note, as to the unpaid principal portion
thereof and accrued interest thereon, shall thereafter be deemed to evidence the
right to convert into such number and kind of shares or other securities and
property as would have been issuable or distributable on account of such
Fundamental Transaction, upon or with respect to the securities subject to the
conversion right immediately prior to such Fundamental Transaction.  The
foregoing provision shall similarly apply to successive Fundamental Transactions
of a similar nature by any such successor or purchaser.  Without limiting the
generality of the foregoing, the anti-dilution provisions of this Section shall
apply to such securities of such successor or purchaser after any such
Fundamental Transaction.


B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid principal portion hereof and accrued interest hereon, shall thereafter be
deemed to evidence the right to convert into an adjusted number of such
securities and kind of securities as would have been issuable as the result of
such change with respect to the Common Stock immediately prior to such
reclassification or other change.


C.           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.

 
3

--------------------------------------------------------------------------------

 



(c)           Whenever the Conversion Price is adjusted pursuant to Section
2.4(b) above, the Borrower shall promptly mail to the Holder a notice setting
forth the Conversion Price after such adjustment and setting forth a statement
of the facts requiring such adjustment.


(d)           Nothing herein shall be deemed a waiver or consent of the Holders
to the taking of any action by the Company set forth in Section 5 of the
Subscription Agreement.


2.5.     Reservation.   During the period the conversion right exists, Borrower
will make best efforts, to reserve from its authorized and unissued Common Stock
not less than one hundred and ten percent (120%) of the number of shares to
provide for the issuance of Common Stock upon the full conversion of
this Note.  Borrower represents that upon issuance, such shares will be duly and
validly issued, fully paid and non-assessable.  Borrower acknowledges that it
may be required to amend its Articles of Incorporation so as to increase its
authorized capital from time to time in order to satisfy this covenant, and
agrees to make best efforts to make such filings, proxy or information statement
distributions, and obtain such board, shareholder or other third party consents
as are necessary from time to time to maintain the adequate number of Common
Stock reserved and available for issuance.


2.6      Issuance of Replacement Note.  Upon any partial conversion of this
Note, a replacement Note containing the same date and provisions of this Note
shall, at the written request of the Holder, be issued by the Borrower to the
Holder for the outstanding Principal Amount of this Note and accrued interest
which shall not have been converted or paid, provided Holder has surrendered an
original Note to the Borrower.  In the event that the Holder elects not to
surrender a Note for reissuance upon partial payment or conversion, the Holder
hereby indemnifies the Borrower against any and all loss or damage attributable
to a third-party claim in an amount in excess of the actual amount then due
under the Note, and the Borrower is hereby expressly authorized to offset any
such amounts mutually agreed upon by Borrower and Holder or pursuant to a
judgment in Borrower’s favor against amounts then due under the Note.


ARTICLE III


 EVENTS OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


3.1       Failure to Pay Principal or Interest.  The Borrower fails to pay any
installment of Principal Amount, interest or other sum due under this Note when
due and such failure continues for a period of eight (8) business days after the
due date.


3.2      Breach of Covenant.  The Borrower breaches any material covenant or
other term or condition of the Subscription Agreement in any material respect
and such breach, if subject to cure, continues for a period of ten (10) business
days after written notice to the Borrower from the Holder.  Notwithstanding the
foregoing, in the event that the provisions of Section 2.2 wherein the Borrower
does not have sufficient number of shares available for issuance pursuant to its
Articles of Incorporation, as amended, then the default shall be deemed cured at
the time of the initial filing of a preliminary information statement or proxy
statement, provided, that the Company makes best efforts to obtain effectiveness
of the same and complete the filing of any Amendment to the Articles of
Incorporation (or amended and restated Articles of Incorporation) within 45 days
thereafter.

 
4

--------------------------------------------------------------------------------

 



3.3      Breach of Representations and Warranties.  Any material representation
or warranty of the Borrower made herein or in the Subscription Agreement, or in
any agreement, statement or certificate given in writing pursuant hereto or in
connection herewith or therewith shall be false or misleading in any material
respect as of the Closing Date.


3.4      Receiver or Trustee.  The Borrower shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for them or for a substantial part of their property or business; or
such a receiver or trustee shall otherwise be appointed.


3.5      Judgments.  Any money judgment, writ or similar final process shall be
entered or filed against Borrower States or any subsidiary of Borrower in the
United or any of their property or other assets in the United States for more
than $300,000, and shall remain unvacated, unbonded, unappealed, unsatisfied, or
unstayed for a period of forty-five (45) days.


3.6      Non-Payment.   A default by the Borrower under any one or more
obligations in an aggregate monetary amount in excess of $300,000 for more than
twenty (20) days after the due date, unless the Borrower is contesting the
validity of such obligation in good faith and has segregated cash funds equal to
not less than one-half of the contested amount.


3.7      Bankruptcy.  Bankruptcy, insolvency, reorganization, or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower and if instituted against them are not dismissed within forty-five (45)
days of initiation.


3.8      Delisting.   Delisting of the Common Stock from any Principal Market
for a period of seven consecutive trading days; or notification from a Principal
Market that the Borrower is not in compliance with the conditions for such
continued listing on such Principal Market.


3.9      Stop Trade.  An SEC or judicial stop trade order or Principal Market
trading suspension with respect to Borrower’s Common Stock that lasts for five
or more consecutive trading days.


3.10      Failure to Deliver Common Stock or Replacement Note.  Borrower’s
failure to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Note or the Subscription Agreement, or if required, a
replacement Note.


3.11     [Omitted]


3.12     Reservation Default.   Failure by the Borrower to have reserved for
issuance upon conversion of the Note the amount of Common Stock as set forth in
this Note and the Subscription Agreement.


3.13     Financial Statement Restatement.   The restatement of any financial
statements filed by the Borrower for any date or period from two years prior to
the Issue Date of this Note and until this Note is no longer outstanding, if the
result of such restatement would, by comparison to the unrestated financial
statements, have constituted a Material Adverse Effect.



 
5

--------------------------------------------------------------------------------

 



ARTICLE IV


MISCELLANEOUS


4.1      Failure or Indulgence Not Waiver.  No failure or delay on the part of
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
4.2       Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: Save the World Air,
Inc., 235 Tennant Avenue, Morgan Hill, California 95037, Attn:  Cecil Bond Kyte,
CEO, Tel:  (408)778- 0101, Fax: (408) 778-8585, and (ii) if to the Holder, to
the name, address and facsimile number set forth on the front page of this Note.


4.3       Amendment Provision.  The term “Note” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.


4.4       Assignees.  This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


4.5       Cost of Collection.  If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.


4.6       Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York, including, but not limited
to, New York statutes of limitations.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the civil or state courts of New York or in the federal
courts located in the State and county of New York.  Both parties and the
individual signing this Agreement on behalf of the Borrower agree to submit to
the jurisdiction of such courts.  The prevailing party shall be entitled to
recover from the other party its reasonable attorney's fees and costs.  In the
event that any provision of this Note is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or unenforceability of any other provision of this Note. Nothing contained
herein shall be deemed or operate to preclude the Holder from bringing suit or
taking other legal action against the Borrower in any other jurisdiction to
collect on the Borrower's obligations to Holder, to realize on any collateral or
any other security for such obligations, or to enforce a judgment or other
decision in favor of the Holder.

 
6

--------------------------------------------------------------------------------

 





4.7       Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.


4.8.      Construction.   Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.


4.9      Redemption.  This Note may not be redeemed or called without the
consent of the Holder except as described in this Note.


4.10     Shareholder Status.  The Holder shall not have rights as a shareholder
of the Borrower with respect to unconverted portions of this Note.  However, the
Holder will have the rights of a shareholder of the Borrower with respect to the
Shares of Common Stock to be received after delivery by the Holder of a
Conversion Notice to the Borrower.


4.11    Non-Business Days.   Whenever any payment or any action to be made shall
be due on a Saturday, Sunday or a public holiday under the laws of the State of
New York, such payment may be due or action shall be required on the next
succeeding business day and, for such payment, such next succeeding day shall be
included in the calculation of the amount of accrued interest payable on such
date.


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ____ day of January , 2010.





 
SAVE THE WORLD AIR, INC.
                 
By:________________________________
 
Name:
 
Title: CEO



WITNESS:






______________________________________
[Print Name]
Chief Financial Officer

 
7

--------------------------------------------------------------------------------

 

NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by Save the World Air, Inc. on
November [  ], 2009 into Shares of Common Stock of Save the World Air, Inc. (the
“Borrower”) according to the conditions set forth in such Note, as of the date
written below.






Date of
Conversion:____________________________________________________________________




Conversion
Price:______________________________________________________________________




Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of Save the World Air, Inc.




Shares To Be
Delivered:_________________________________________________________________




Signature:____________________________________________________________________________




Print
Name:__________________________________________________________________________




Address:_____________________________________________________________________________

____________________________________________________________________________
 
 

 
8

--------------------------------------------------------------------------------

 
